      Case: 1:20-cv-03479 Document #: 1 Filed: 06/17/20 Page 1 of 2 PageID #:1
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In the Matter of                                  )
                                                  )   Civil Action No. 20 C 3479
Abdul Mohammed                                    )

                               EXECUTIVE COMMITTEE ORDER

       Since February 22, 2016, pro se litigant Abdul Mohammed has filed at least 14 cases in
the Northern District of Illinois. The cases have been terminated for reasons such as defendants’
motion for summary judgment, case stayed pending arbitration, plaintiff’s motion to voluntarily
dismiss, failure to state a claim, lack of subject matter jurisdiction, and frivolous complaint,

       It is the judgment of the Executive Committee* that reasonable and necessary restraints
must be imposed upon Mr. Mohammed=s ability to file new civil cases in this District pro se.
Cases in existence prior to the entry of this order are not affected by this order and shall proceed
as usual.

       IT IS HEREBY ORDERED BY THE EXECUTIVE COMMITTEE in its capacity as the
supervisor of the assignment of cases, that ------

       1)      Mr. Abdul Mohammed, or anyone, other than an attorney acting on his behalf, is
               enjoined from filing any new civil action or proceeding in the United States District
               Court for the Northern District of Illinois without first obtaining leave by way of the
               following procedures:

               a)      Any materials Mr. Mohammed, or anyone, other than an attorney acting on
                       his behalf, wishes to submit for filing shall be delivered to Room 2050,
                       Office of the Clerk at the Courthouse in Chicago. Only the Clerk or
                       deputies specifically designated by the Clerk may accept such documents.

               b)      Where the document submitted is a complaint, it shall be accompanied by
                       a motion captioned AMotion Seeking Leave to File Pursuant to Order of
                       Executive Committee.@ That motion shall, in addition to requesting leave
                       to file the complaint, include a sworn statement certifying that the claims
                       raised by or on behalf of Mr. Mohammed in the complaint are new claims
                       never before raised in any federal court.

               c)      Whenever Mr. Mohammed submits a document for filing, the clerk or
                       designated deputy shall accept the papers, stamp them received, docket
                       them on Mr. Mohammed’s Executive Committee case number, and forward
                       them to the Executive Committee.

       2)      The Executive Committee will examine any complaints submitted by or on behalf
               of Mr. Mohammed to determine whether they should be filed.

       3)      If Mr. Mohammed seeks leave to proceed in forma pauperis, the Committee will
               also determine if such leave should be granted. The Committee will deny leave
               to file any complaints if they are legally frivolous or are merely duplicative of
               matters already litigated. The Committee may deny leave to file any complaints
               not filed in conformity with this order.

       4)      If the Executive Committee enters an order denying leave to file the materials, the
               clerk shall retain the order on a miscellaneous docket with the title AIn Re: Abdul
        Case: 1:20-cv-03479 Document #: 1 Filed: 06/17/20 Page 2 of 2 PageID #:2
                  Mohammed@ and cause a copy of the order to be mailed to Mr. Mohammed.

         5)       If the Executive Committee enters an order granting leave to file the materials, the
                  clerk will cause the materials to be stamped filed as of the date received and shall
                  cause the case to be assigned to a judge in accordance with the rules. The clerk
                  shall also cause a copy of the order to be mailed to Mr. Mohammed.

         6)       Mr. Mohammed=s failure to comply with this order may, within the discretion of the
                  Executive Committee, result in his being held in contempt of court and punished
                  accordingly.

         7)       Nothing in this order shall be construed -----

                  a)        to affect Mr. Mohammed=s ability to defend himself in any criminal action,

                  b)        to deny Mr. Mohammed access to the federal courts through the filing of a
                            petition for a writ of habeas corpus or other extraordinary writ, or

                  c)        to deny Mr. Mohammed access to the United States Court of Appeals or
                            the United States Supreme Court.

        IT IS FURTHER ORDERED That any password issued to Abdul Mohammed for access
to the electronic filing system shall be disabled.

        IT IS FURTHER ORDERED That any new complaints filed by Mr. Mohammed and
transferred to this Court from another jurisdiction shall be reviewed by the Executive Committee
to determine whether they should be filed.

       IT IS FURTHER ORDERED That the Clerk shall cause to be created and maintained a
miscellaneous docket with the title AIn Re: Abdul Mohammed@ and case number 20 CV 3479.
The miscellaneous docket shall serve as the repository of this order and any order or minute order
entered pursuant to this order. All orders will be entered on the docket following standard
docketing procedures. A brief entry will be made on the docket indicating the receipt of any
materials from Mr. Mohammed.

        IT IS FURTHER ORDERED That the Clerk shall cause a copy of this order to be mailed
to Mr. Mohammed at 258 East Bailey Rd., Apt. C, Naperville, Illinois 60565, the address given by
Mr. Mohammed in documents filed on May 29, 2020. Such mailing shall be by certified or
registered mail, return receipt requested.

                                               ENTER:

                                               FOR THE EXECUTIVE COMMITTEE


                                               ___________________________________
                                                Chief Judge


Dated at Chicago, Illinois this 17th day of June, 2020



*Judges before whom Mr. Mohammed has active cases have recused themselves in this matter.

                                                            2
